EXHIBIT 10.3

﻿

﻿

NATIONAL INSTRUMENTS CORPORATION

ANNUAL INCENTIVE PROGRAM

(As Amended through January 24, 2017)

﻿

﻿

SECTION 1 
DURATION AND PURPOSE

﻿

          1.1    Effective Date.  The Program is an annual incentive program
which will be paid out annually following the end of the calendar year.

﻿

1.2Purpose.  The Program is intended to increase stockholder value and the
success of National Instruments Corporation (the “Company”) by providing
incentive and reward for accomplishment of certain objectives by key
executives.  Its purpose is to connect officer’s compensation to accomplishment
of goals critical to the Company’s performance in a calendar year.

﻿

SECTION 2 
ELIGIBILITY, SELECTION AND PROCEDURE

﻿

2.1Eligibility.  Officers, Business and Technology Fellows, and Research and
Development Fellows (whether employed at the time of or subsequent to the
adoption of the Program) are eligible for participation in the
Program.  Eligibility does not guarantee participation and the Company may
exclude eligible officers and fellows from participation in this Program.

2.2Selection of Participants.  From time to time, the President may designate
eligible employees, other than himself (the “Participants”), for participation
in the Program; subject to the approval by the Compensation Committee of the
Company’s Board of Directors (the “Committee”), in its sole discretion.  The
Committee may designate the President for participation in the Program, in its
sole discretion.  Participants will normally be added to the Program at the
start of the Company’s fiscal year.

2.3Bonus Procedure for Executive Officers.  For each calendar year, the
President and the Board will approve objectives for each Executive Officer, as
defined by Section 16 of the Securities Exchange Act of 1934, as amended (an
“Executive Officer”), to attain for that year.  The President and Committee will
also identify a monetary amount to be awarded to each Executive Officer
corresponding to the achievement of each Executive Officer’s objectives for the
year. The objectives and the associated monetary amount shall be reflected in a
“payout grid” which shall be provided to the applicable Executive Officer
participant.   At the end of the calendar year, and subject to approval of the
Program funding pursuant to the terms and conditions of the Company’s
Performance Cash Incentive Plan (the “PCIP”), the President and Committee will
meet to determine whether the objectives of each Executive Officer were attained
and thereafter will 



--------------------------------------------------------------------------------

 

approve or disapprove the payment of the annual incentive amounts based upon the
achievement of such objectives and the discretion of the President and the
Committee.  It is acknowledged that the President and the Committee, acting
together, shall have the discretion to pay all or a portion of a monetary amount
to an Executive Officer even if such Executive Officer has not attained a
particular objective if the President and the Committee believe that such a
payment is appropriate to achieve the objectives of the Program.  It is further
acknowledged that the Committee may, in its sole discretion, and at any time,
(i) reduce or eliminate a Participant’s target or actual award, and/or (ii)
reduce or eliminate the amount allocated to the bonus pool for any or all
Participants.  The Committee may determine the amount of any reduction on the
basis of such factors as it deems relevant in its discretion. Notwithstanding
the foregoing, the President shall not approve objectives for himself nor
determine the monetary amount to be awarded to himself or whether his objectives
have been met and all such matters shall be approved by the Committee.



﻿

2.4Bonus Procedure for Non-Executive Vice Presidents, Business and Technology
Fellows, and Research and Development Fellows.  For each calendar year, the
President will approve objectives for each non-executive Vice President,
Business and Technology Fellow, and Research and Development Fellow.  The
President shall identify a monetary amount to be awarded to each Participant
corresponding to the achievement of each participant’s objectives for the
year.  The objectives and the associated monetary amount may be reflected in a
“payout grid” which shall be provided to the applicable non-executive
participant.   At the end of the calendar year, the President will determine
whether the objectives of each participant were attained and approve or
disapprove the payment of the annual incentive amounts based on the achievement
of such objectives, and the discretion of the President.  The President shall
have the discretion to pay all or a portion of a monetary amount even if the
participant has not met a particular objective if the President believes that
such a payment is appropriate to achieve the objectives of the Program.  Further
the President may, in his sole discretion, and at any time, (i) reduce or
eliminate a Participant’s target or actual award, and/or (ii) reduce or
eliminate the amount allocated to the bonus pool for any or all
Participants.  The President may determine the amount of any reduction on the
basis of such factors as he deems relevant in his discretion.  The President
will present to the Committee a brief summary of the payment amounts for the
non-executive participants, for final review and approval by the Committee.

﻿

2.5Bonus Target.  Incentive bonuses under this Program are defined as a
percentage of a Participant’s salary, as determined by the Committee in its
discretion, based upon attainment of objectives approved in accordance with this
Program.

﻿

SECTION 3 
PAYMENT OF BONUS

﻿

3.1Timing of Payment.  Payment of any incentive bonus under this Program shall
be made as soon as administratively practicable following the end of the
calendar year once the Company books have been closed and audited or, in the
discretion of the Committee, an estimated payment for a portion of the payout
may be made during the fourth quarter of the current year based upon projected
achievement levels corresponding to each of the objectives for each of the
Participants in the Plan.  In the event that estimated payments are made before
the end of the calendar year, final determination of the correct amount of each
payment bonus will be made 



--------------------------------------------------------------------------------

 

pursuant to Section 2.3 and Section 2.4 and differences between the
finally-determined amount and the estimated payment will be reconciled by either
(a) an additional reconciling payment to the Participant in the event of a
shortfall, or (b) remittance by Participant to Company which reconciles any
previous overpayment.  Notwithstanding the foregoing, any payments or estimated
payments shall only be made in compliance with the applicable terms of the PCIP
and any associated terms and conditions applicable to this Program which may be
adopted from time to time under the PCIP.

﻿

3.2Employment Required for Payment.  Only Participants actively employed by the
Company as an employee on the day of the bonus payout are eligible to receive
any incentive bonus under this Program.

﻿

3.3Right to Receive Payment.  Any incentive bonus that may become payable under
this Program is to be paid solely from the general assets of the Company, as
determined by the Committee.  Nothing in this Program shall be construed to
create a trust or to establish or evidence any Participant’s claim of any right
to payment of an actual award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled.

﻿

SECTION 4 
ADMINISTRATION AND TERMINATION

﻿

4.1Committee Authority.  The Committee, in consultation with the President,
shall administer the Program in accordance with the Program’s provisions.  The
Committee shall have all powers and discretion necessary or appropriate to
administer the Program and to control its operation, including, but not limited
to, the power to (a) determine which employees shall be granted incentive
bonuses, (b) prescribe the terms and conditions of incentive bonuses, except as
required to be done by the President pursuant to Section 2.4, (c) interpret and
amend the Program, (d) adopt such procedures and subplans as are necessary or
appropriate to permit participation in the Program by employees who are foreign
nationals or employed outside of the United States, (e) adopt rules for the
administration, interpretation and application of the Program as are consistent
therewith, and (f) interpret, amend or revoke any such rules.  Neither the
members of the Committee nor the President shall be liable for any act, omission
or determination taken or made in good faith with respect to the Program or any
incentive bonus granted under it. 

﻿

4.2Decisions Binding.  All determinations and decisions made by the Committee
related to this Program shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.

﻿

SECTION 5 
GENERAL PROVISIONS

﻿

5.1No Effect on Employment.  Participation in this Program shall not alter any
Participant’s status as an at-will employee of the Company.

﻿

5.2Successors.  All obligations of the Company under the Program, with respect
to incentive bonus payouts, shall be binding on any successor to the Company.





--------------------------------------------------------------------------------

 

﻿

5.3Nontransferability of Bonus.  No incentive bonus to be awarded under the
Program may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.

﻿

5.4Severability.  In the event any provision of the Program shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Program, and the Program shall be construed and
enforced as if the illegal or invalid provision had not been included.

﻿

5.5Governing Law and Entire Terms.  The Program and any incentive bonuses shall
be construed in accordance with and governed by the laws of the State of Texas,
but without regard to its conflict of law provisions.  Further, the Program (as
may be amended by the Committee in writing) together with the Company’s PCIP and
any associated terms and conditions applicable to this Program which may be
adopted from time to time under the PCIP, constitutes the entire understanding
with respect to any incentive bonus and shall supersede any prior or subsequent
oral representations.

﻿



--------------------------------------------------------------------------------